Name: Commission Regulation (EC) No 2659/94 of 31 October 1994 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  civil law;  agricultural structures and production;  trade policy;  economic policy
 Date Published: nan

 Avis juridique important|31994R2659Commission Regulation (EC) No 2659/94 of 31 October 1994 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses Official Journal L 284 , 01/11/1994 P. 0026 - 0028 Finnish special edition: Chapter 3 Volume 62 P. 0134 Swedish special edition: Chapter 3 Volume 62 P. 0134 COMMISSION REGULATION (EC) No 2659/94 of 31 October 1994 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheesesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 July 1968 on the common organization of the market in milk products (1), as last amended by Regulation (EC) No 1880/94 (2), and in particular Article 8 (4) thereof, Whereas Regulation (EC) No 1880/94 repealed the intervention arrangements for Grana padano and Parmigiano-Reggiano cheeses; whereas, as a result, Commission Regulation (EEC) No 1107/68 of 27 July 1968 on detailed rules of application for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses (3), as last amended by Regulation (EC) No 1003/94 (4), should be amended; Whereas, as a result of the large number of amendments made to Regulation (EEC) No 1107/68, and for the sake of clarity, that Regulation should be repealed and the provisions on the private storage scheme should be laid down in a new Regulation; Whereas Commission Regulation (EEC) No 2496/78 of 26 October 1978 on detailed rules for the granting of private storage aid for Provolone cheese (5), as last amended by Regulation (EC) No 1002/94 (6), should also be repealed and the provisions thereof intergrated into the new Regulation, in view of the fact that the legal bases are identical and the detailed rules of application are equivalent; Whereas Article 1 (1) of Commission Regulation (EEC) No 1756/93 of 30 June 1993 fixing the operative events for the agricultural conversion rate applicable to milk and products (7), as last amended by Regulation (EC) No 180/94 (8), lays down the conversion rate to be applied under the private storage aid measures in the milk sector; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION: Article 1 The grant of the private storage aid provided for in Article 8 of Regulation (EEC) No 804/68 shall be subject to the conditions laid down in this Regulation. Article 2 Private storage contracts shall be concluded between the intervention agency designated by the Member State and a natural or legal person, hereinafter referred to as 'the contractor'. Article 3 Conclusion of private storage contracts shall be subject to the following conditions: (a) the cheeses must be of the minimum age provided for in Article 8 (1) of Regulation (EEC) No 804/68 on the date when storage under the contract commences and must not have been the subject of a previous storage contract; (b) each lot of cheeses covered by the contract must weight at least two tonnes; (c) the cheeses must be of sound and fair marketable quality and be indelibly stamped with: - a mark issued by the agency appointed by the Member State, - the number of the undertaking which has manufactured them, - the month of manufacture, which may be in code, - a special storage mark put on the cheeses when they are taken into storage in order to distinguish them from those not covered by a storage contract; (d) the storer must undertake: - not, during the term of the contract, to alter the composition of the lot which is the subject of the contract without prior authorization from the intervention agency. If the condition concerning the minimum quantity fixed for each lot continues to be met, the intervention agency may authorize an alteration which is limited to the removal or replacement of cheeses which are found to have deteriorated to such an extent that they can no longer be stored. In the event of release from store of certain quantities: (i) if the aforesaid quantities are replaced with the authorization of the intervention agency, the contract is deemed not to have undergone any alternation; (ii) if the aforesaid quantities are not replaced, the contract is deemed to have been concluded ab initio for the quantitiy permanently retained. Any supervisory costs arising from an alternation shall be met by the storer, - to keep stock records and to transmit every week to the intervention agency details of entries and withdrawals during the previous week, - to allow the competent bodies to make checks at any time on compliance with obligations under the contract. Article 4 The storage contract shall be concluded: (a) in writing and shall specify the date when storage under contract commences, the quantity of cheeses covered by the contract and the amount of aid; (b) after completion of the storage operations for the lot of cheese covered by the contract, but no later than 40 days after the date on which storage under contract commences. Article 5 1. The aid may be granted only for a period exceeding 60 days but not exceeding: - 180 days in the case of Grano padano, - 255 days in the case of Parmigiano-Reggiano, - 150 days in the case of Provolone. 2. The first day of the period of storage under contract shall be the day following that on which the lot of cheeses covered by the contract is placed under the control of the competent body. 3. Removal operations may commence on the day following the last day of the period of storage under contract. 4. Notwithstanding the first indent of Article 3 (d), when the period of 60 days referred to in paragraph 1 has elapsed, the contractor may remove from storage all or part of the lot under contract. The minimum quantity that may be removed shall be 500 kilograms. However, the Member State may increase this quantity to two tonnes. Article 6 1. The amount of private storage aid for cheese shall be as follows: (a) ECU 100 per tonne for the fixed costs; (b) ECU 0,35 per tonne per day of storage under contract for the warehousing costs; (c) an amount for the financial costs, in ecus per tonne per day of storage under contract, as follows: - 1,10 in the case of Grana padano, - 1,20 in the case of Parmigiano-Reggiano, - 0,80 in the case of Provolone. 2. The amount of aid in ecus applicable in respect of the storage contract shall be that applicable on the first day of storage under the contract. 3. The aid shall be paid within 90 days of the last day of storage for which there is entitlement to aid. Article 7 1. The Member State shall ensure that the conditions granting entitlement to payment of the aid are fulfilled. 2. The contractor shall make available to the national authorities responsible for verifying execution of the measure any documentation permitting the following particulars of products placed in private storage to be verified: (a) ownership at the time of entry into storage; (b) the origin and date of production of the cheeses; (c) the date of entry into storage; (d) presence in the store; (e) the date of removal from storage. 3. The contractor or, where applicable, the operator of the storeroom shall keep stock records available at the storeroom, covering: (a) identification, by contract number, of the products placed in private storage; (b) the dates of entry into and removal from storage; (c) the number of cheeses and their weight, indicated per lot; (d) the location of the products in the storeroom. 4. Products stored must be easily identifiable and must be identified individually by contract. 5. On entry into storage, the competent body shall conduct checks in particular to ensure that products stored are eligible for the aid and to prevent any subsitution of products during storage under contract, without prejudice to the application of Article 3 (d). 6. The national authorities responsible for checks shall undertake: (a) an unannounced check to see that the products are present in the storeroom. The sample concerned must be representative and must correspond to at least 10 % of the overall quantity under contract for a private storage aid measure. Such checks must include, in addition to an examination of the records referred to in paragraph 3, a physical check of the weight and nature of the product and its identification. Such physical checks must relate to at least 5 % of the quantity subjected to the unannounced check; (b) a check to see that the products are present at the end of the storage period under contract. 7. Checks conducted pursuant to paragraphs 5 and 6 must be the subject of a report stating: - the date of the check, - its duration, - the operations conducted. The report must be signed by the official responsible and countersigned by the contractor or, where applicable, by the storeroom operator. 8. In the case of irregularities affecting at least 5 % of the quantities of products subjected to the checks, the latter shall be extended to a larger sample to be determined by the competent body. The Member State shall notify such cases to the Commission within four weeks. 9. The Member State may provide for the costs of the checks to be charged wholly or in part to the contractor. Article 8 Regulations (EEC) No 1107/68 and (EEC) No 2496/78 are hereby repealed. However, they shal continue to apply to contracts concluded prior to the entry into force of this Regulation. Article 9 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 197, 30. 7. 1994, p. 21. (3) OJ No L 184, 29. 7. 1968, p. 29. (4) OJ No L 111, 30. 4. 1994, p. 77. (5) OJ No L 300, 27. 10. 1978, p. 24. (6) OJ No L 111, 30. 4. 1994, p. 76. (7) OJ No L 161, 2. 7. 1993, p. 48. (8) OJ No L 24, 29. 1. 1994, p. 38.